Jackson, Justice.
The sole question is whether the judge of the city court of Atlanta had the power, under the constitution of 1877, to grant an injunction when the judge of the superior court was disqualified, and when the superior court was not in session, and when the judge of the city court consequently was not presiding therein, and when no order had been taken in term, when the city judge did preside, to hear and determine the case in vacation ?
The question must be settled by the words of the fifth section of the sixth article of the constitution of 1877, which are as follows: “ In any county within which there is, or hereafter may be, a city court, the judge of said court, and of the superior court, may preside in the courts of each other, in cases where the judge of either is disqualified to preside.” Supplement to Code, §627. No act of the legis*558Tature has been passed to carry this clause into effect, and' it must be construed by its own words. Those words only, grant the power to the judge of the city court to preside when the judge of the superior court is disqualified, and they cannot be fairly construed to give the city judge all the chancery powers of the superior court judge, at chambers, without extending their import and plain meaning beyond what they will bear. He may preside in the superior court when the judge of that is disqualified ; he may sit and hear any such case, ripe for hearing, in term ; he may, while presiding in such case, pass any order which the judge of the superior court could pass in term ; he becomes the impersonation of the superior court for that case during the term, and may exercise the powers of that court then and there while sitting on that bench ; but when that court adjourns, or he is not presiding therein, he becomes merely a city court judge, and the chancery powers of a superior court judge have passed from him. The judge of the superior court was right, therefore, to disregard the ruling made by him at chambers, and the judgment is affirmed.
Judgment affirmed.